Citation Nr: 0019840	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a crush 
injury to toes 1-4 of the right foot, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  The residuals of a crush injury to toes 1-4 of the right 
foot are shown to be no more than moderate.  


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a crush 
injury to toes 1-4 of the right foot is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, Diagnostic Code 
5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  In this case, service connection was 
established for the residuals of a crush injury to toes 1-4 
of the right foot in June 1981.  A no percent rating was 
initially assigned.  An April 1983 rating decision increased 
the disability rating for the residuals of the crush injury 
to the right foot to 10 percent, which is the veteran's 
current rating.  

In rating the disability, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a more accurate evaluation.  See Francisco, supra.

VA outpatient treatment records show, in March 1987, that the 
veteran had complaints of severe right foot pain.  He stated 
that his right great toenail grew out black, because it was 
dead, fell off, and then re-grew.  Due to swelling and 
discomfort, he stated that he had to buy special shoes to 
work at his postal service job.  It also hurt when he played 
racquetball.  The right foot reportedly looked normal except 
that the great toenail was black felt dead, brittle and 
cracked.  X-ray examination revealed that there was an old 
healed fracture involving the distal phalanx of the great toe 
of the right foot.  Overall alignment was satisfactory.  The 
toes otherwise were radiographically within normal limits.  
The assessment was an old injury of the right foot with 
persistent problems with the right great toenail over the 
previous 18 years.  

On a VA examination in May 1997, history was recorded that 
the veteran had right foot and toe pain following an injury 
in 1979 when a submarine torpedo skid fell and crushed his 
right foot with fracture of his four medial toes.  He had 
been treated with cast immobilization and had had residual 
pain and deformity.  His main complaints were that the right 
great toenail would periodically fall off and occasionally he 
had an ingrown toenail.  He had tenderness about the toe that 
required him to buy special shoes.  He complained of an 
overall widening of the right foot and pain in the 2nd, 3rd, 
and 4th toes.  He had been treated with aspirin over the 
years.  His right foot bothered him on a daily basis but most 
days it reportedly was minimally severe.  The objective 
findings included a right great toenail with obvious 
ecchymosis and deformity.  The right foot was fairly well 
aligned without any obvious deformity.  Some tenderness was 
elicited about the great toenail and great toe distal 
phalanx.  There was some tenderness over the 2nd, 3rd and 4th 
toes that was fairly poorly localized.  He was able to 
ambulate with a slightly antalgic gait on the right.  He did 
not stand on his toes secondary to left great toe pain.  He 
could easily rise on his heels.  Vascularity to the toes 
appeared adequate.  Capillary refill was brisk.  Sensation 
was intact.  X-rays showed healed fractures involving the 1st 
through 4th toes.  The great toe distal phalanx had some 
residual bony deformity of slight valgus of the distal 
phalanx.  There did not appear to be any evidence of 
osteomyelitis or chronic disease.  Fractures of the 2nd, 3rd, 
and 4th toes appeared to be well healed without significant 
residual deformity.  The diagnoses were status post crush 
injury to the right foot with fractures of the 1st, 2nd, 3rd, 
and 4th toes, residual nail-bed deformity secondary to the 
crush injury of the right great toe, and possible fungal 
infection of the right great toe.  The examiner commented 
that the veteran's complaints predominantly involved the 
great toenail.  He obviously had some lifting of the toenail, 
which appeared to be related to chronic nail bed injury.  It 
also was likely that he had an overlying fungal infection.  
Because of ecchymosis, this could not be completely ruled in 
or out.  If he had nail bed resolution with anti-fungal 
therapy and/or nail bed ablation, he still would have 
tenderness about the toes secondary to chronic soft tissue 
and bony injury.  This caused daily pain but did not appear 
to limit his functional activity other than limiting sports 
type activities.  

VA outpatient treatment records show, in March 1998, that the 
right great toenail was thick and tender.  The nail was 
discolored in the distal aspect.  The grooves and bed were 
inflamed.  A mycotic nail on the right and paronychia of the 
right hallux (great toe) were assessed.  

Other foot injuries may be rated as 10 percent disabling 
where moderate, 20 percent disabling where moderately severe 
and 30 percent disabling where severe.  38 C.F.R. Part 4, 
Code 5284 (1999).  With actual loss of use of the foot, the 
disability will be rated as 40 percent disabling.  38 C.F.R. 
§ 4.31.  The term "moderate" is not defined by regulation.  
However, the overall regulatory scheme relating to the feet 
and toes contemplates 10 percent ratings in cases where 
problems include such difficulties as a dorsiflexed great 
toe, some limitation of dorsiflexion at the ankle, and 
definite tenderness under metatarsal heads.  See Diagnostic 
Code 5278 (1999).  A 10 percent rating may also be assigned 
when there is moderate malunion or nonunion of the tarsal or 
metatarsal bones.  See Diagnostic Code 5283 (1999).

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).

Considering potentially applicable rating criteria, the 
veteran would only be entitled to a separate disability 
rating if he has disability tantamount to unilateral claw 
foot (pes cavus) with the great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle, and definite 
tenderness under the metatarsal heads (the criteria for a 10 
percent evaluation under Diagnostic Code 5278) or unilateral 
claw foot with all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to a right angle, shortened 
plantar fascia, and marked tenderness under the metatarsal 
heads (the criteria for a 20 percent evaluation under 
Diagnostic Code 5278); or moderate malunion or nonunion of 
tarsal or metatarsal bones (the criteria for a 10 percent 
evaluation under Diagnostic Code 5283) or moderately severe 
malunion or nonunion of tarsal or metatarsal bones (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5283).  

The veteran is shown to have some toe tenderness, an 
inability to stand on his toes, a slight antalgic gait on the 
right, ecchymosis/deformity of the right great toenail 

and, on X-ray, slight valgus of the great toe distal phalanx.  
Any toe fungus would be separate and distinct from the 
residuals of the crush injury of the right foot.  While the 
residuals of this injury restrict him from sports activities, 
it has not precluded other functional activities, and he is 
working.  An antalgic gait and right great toenail pain, 
along with an inability to stand on his toes alone, along 
with the other findings related to the crush injury are 
consistent with no more than moderate foot disability, on the 
basis of the foot manifestations that are ratable as 20 
percent or more, such as severe unilateral flat foot with 
objective evidence of marked deformity, accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities; unilateral claw foot with all 
toes tending toward dorsiflexion, ankle motion limited to the 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads; and/or moderately severe malunion 
or nonunion of the tarsal or metatarsal bones.  

Therefore, the Board finds that, while the term "moderately 
severe" (the degree of foot disability requiring the next 
higher disability evaluation of 20 percent under Code 5284) 
is not defined by regulation, when compared with other 
comparable rating criteria for the feet, this term must be 
understood to require more than the type of problems 
experienced by the veteran.  Even disability that involves 
amputation of the great toe, without metatarsal involvement, 
warrants the assignment of no higher than a 10 percent rating 
and amputation of any of the other toes, without metatarsal 
involvement, does not warrant the assignment of a compensable 
disability rating.  See Diagnostic Codes 5171 and 5172 
(1999).  Consequently, where, as here, the veteran's foot 
disabilities cause no more disabling symptoms than those 
described above, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5284.  

It is significant to note that great toe pain is an important 
feature of the residuals of the crush injury to the toes (1-
4) of the veteran's right foot.  On the May 1997 VA rating 
examination, the veteran complained of right great toenail 
pain throughout the examination, and, in the examiner's 
opinion, there was objective evidence of daily pain.  Pain is 
one of the rating criteria for a right foot injury under 
38 C.F.R. §§ 4.40, 4.45, Diagnostic Code 5284.  However, the 
veteran has not demonstrated the functional loss due to pain 
that would be equivalent to an evaluation in excess of the 
current schedular 10 percent rating.  38 C.F.R. §§ 4.40, 
4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board finds that the schedular evaluations in this case 
are not inadequate. Higher evaluations are available for 
greater disability, as discussed above, but the required 
manifestations are not present in this case.  Moreover, there 
is no evidence of an exceptional disability picture in this 
case.  The veteran has not required any recent 
hospitalizations for his service connected right foot 
disability.  He also has not demonstrated that that 
disability produces marked interference with employment.  The 
evaluation of 10 percent of itself reflects a degree of 
vocational impairment.  38 C.F.R. § 4.10.  In view of the 
foregoing, there is no basis for consideration of an 
extraschedular rating.  


ORDER

An increased rating for residuals of crush injury, toes 1-4, 
of the right foot is denied.   


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



